                 Case 1:19-cv-08359-VEC Document 81 Filed 04/07/21 Page 1 of 3




(212) 373-3061

(212) 492-0061

cboehning@paulweiss.com




           April 7, 2021



           By ECF

           The Honorable Valerie E. Caproni
           Thurgood Marshall United States Courthouse
           40 Foley Square
           New York, NY 10007

                 Relevent Sports, LLC v. Fédération Internationale de Football Association et al.,
                                            No. 1:19-cv-8359 (VEC)
           Dear Judge Caproni:

                          We represent Fédération Internationale de Football Association (“FIFA”)
           in the above-referenced matter and write in response to Plaintiff’s supplemental authority
           letter dated March 29, 2021 (ECF No. 80), concerning Ford Motor Co. v. Montana
           Eighth Judicial District Court, No. 19-368 (U.S. Mar. 25, 2021).

                           Contrary to Plaintiff’s arguments, Ford Motor provides no support for its
           assertion of personal jurisdiction over FIFA in this case. Ford Motor involved two
           separate suits brought in Montana and Minnesota. In the Montana action, the estate of a
           Montana resident killed while driving her Ford vehicle in Montana sued on various
           theories, including design defect. In the Minnesota action, a Minnesota resident who
           suffered serious brain damage while a passenger in a vehicle being driven in Minnesota
           sued on various theories, including products liability. Ford Motor, slip op. at 2–3. In
           addition to having dealerships in Montana and Minnesota (36 and 84 Ford dealerships,
           respectively), Ford engaged in a variety of other conduct in Montana and Minnesota—
           including advertising, selling repair parts, and servicing used Ford vehicles—designed to
     Case 1:19-cv-08359-VEC Document 81 Filed 04/07/21 Page 2 of 3

The Honorable Valerie E. Caproni                                                            2


encourage the purchase of Ford products, including the purchase of used Ford vehicles.
Id. at 2–4, 11–12. Ford nonetheless argued that there was an insufficient relationship
between its conduct in Montana and Minnesota and the plaintiffs’ claims, because the
specific cars at issue had been manufactured and initially sold outside those two states.
See id. at 3. The Supreme Court rejected this argument and concluded that Ford’s in-
forum conduct—by which Ford had “systematically served a market in Montana and
Minnesota for the very vehicles that the plaintiffs alleged malfunctioned and injured
them”—did indeed “relate[] to” the plaintiffs’ claims. Id. at 12. In so holding, the Court
rejected a “causation-only approach” to specific personal jurisdiction under which the
defendant’s in-forum conduct would have to be, in every case, the but-for cause of the
plaintiff’s claims. See id. at 8. The Supreme Court cautioned, however: “That does not
mean anything goes. In the sphere of specific jurisdiction, the phrase ‘relate to’
incorporates real limits, as it must to adequately protect defendants foreign to a forum.”
Id. at 8–9.

                 Whatever the long-term impact of Ford Motor on questions of personal
jurisdiction, it certainly is not an invitation to assert jurisdiction over FIFA here. Simply
put, Plaintiff’s claim plainly does not “relate to” FIFA’s alleged contacts with New York.
This is aptly demonstrated by the salient facts of Ford Motor itself, which could not be
further from Plaintiff’s bare-bones and speculative jurisdictional allegations.

                 In Ford Motor, the Supreme Court emphasized at length the ways in
which Ford had “systematically served” the market in which the very vehicles at issue
allegedly malfunctioned, establishing a “strong ‘relationship among the defendant, the
forum, and the litigation.’” Id. at 12 (quoting Helicopteros Nacionales de Colombia, S.A.
v. Hall, 466 U.S. 408, 414 (1984)). Specifically, Ford had “advertised, sold, and serviced
[the plaintiffs’] two car models in both States for many years,” id., through dozens of
dealerships in both states, and had in fact sold more than two thousand 1994 Crown
Victorias—the “very type of car” involved in the Minnesota lawsuit—in Minnesota. Id.
at 3–4. Moreover, Ford took steps to encourage repairs and resales of its cars within both
states, “fostering an ongoing relationship between Ford and its customers” there. Id. at 2.
As a result, Ford was subject to personal jurisdiction in Montana and Minnesota because
the plaintiffs’ claims related to Ford’s contacts with those states.

               By contrast, Plaintiff here does not allege any connection between FIFA
and New York sufficient to establish that Plaintiff’s claim is related to FIFA’s contacts
with New York. Plaintiff alleges that FIFA has had occasional commercial dealings in
New York—for example, FIFA allegedly entered into contracts with television
broadcasters in New York.1 But Plaintiff’s antitrust claim against FIFA has nothing
whatsoever to do with any of these alleged dealings. Tellingly, Plaintiff’s letter offers no
explanation for how FIFA’s supposed “litany of contacts with New York” (ECF No. 80


1
    Although Plaintiff’s allegations are accepted as true on this motion to dismiss, FIFA’s
    media rights agreements are entered into in Switzerland and subject to Swiss law.
    That is hardly a surprise, given that Switzerland is FIFA’s corporate home.
       Case 1:19-cv-08359-VEC Document 81 Filed 04/07/21 Page 3 of 3

The Honorable Valerie E. Caproni                                                             3


at 1) relate to its claim. Instead, Plaintiff alleges that guidance emphasizing a
longstanding sporting principle applicable worldwide, which was approved at a FIFA
Council meeting in Rwanda, supposedly influenced a match between two Spanish
football teams and, ultimately, had an indirect effect on Plaintiff in New York. Ford
Motor offers no support for this Rube Goldberg theory of personal jurisdiction.

               Ford Motor also does not affect governing Second Circuit case law on
personal jurisdiction. As FIFA explained in its opening brief, the Second Circuit does not
require a causal connection between the defendant’s in-forum conduct and the plaintiff’s
claims in every case; rather, such a connection is required only when the defendant’s
contacts with the forum are tenuous. (See ECF No. 69 at 14 (citing SPV Osus Ltd. v.
UBS AG, 882 F.3d 333, 344 (2d Cir. 2018).) That is entirely consistent with Ford Motor:
the Second Circuit has not adopted a “causation-only” approach, but one in which
causation can bolster “minimum contacts” that are otherwise weak.

                But ultimately, the effect—if any—of Ford Motor on Second Circuit case
law is a question for another day and another case. Plaintiff’s antitrust claim does not
“relate to” FIFA’s contacts with New York under any standard. Exercising personal
jurisdiction over FIFA in this case would require the Court to adopt the “anything goes”
approach that the Supreme Court expressly disclaimed in Ford Motor. Thus, Plaintiff’s
claim against FIFA should be dismissed for lack of personal jurisdiction.2

                                         Respectfully submitted,

                                         /s/ H. Christopher Boehning

                                         H. Christopher Boehning

cc:      All Counsel of Record (via ECF)




2
      We note that Ford Motor addressed only the minimum requirements of due process
      under the U.S. Constitution. As FIFA explained in its motion to dismiss, Plaintiff’s
      antitrust claim does not “aris[e] from” FIFA’s New York conduct as required by the
      New York long-arm statute, CPLR § 302(a), and nothing in Ford Motor affects that
      state-law requirement.
